Name: Commission Regulation (EEC) No 2196/91 of 25 July 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7. 91 Official Journal of the European Communities No L 207/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2196/91 of 25 July 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 2109/91 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 17 to 23 July 1991 for the Greek drachma lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Greece in the cereals, beef and veal, milk and milk products and sugar sectors ; whereas , pursuant to Article 8 of Regu ­ lation (EEC) No 3153/85, the monetary compensatory amounts applicable to Greece in the sectors concerned should be amended, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The column headed 'Greece' in parts 1 , 3 , 5, 6, 7 and 8 of Annex 1 is replaced by that in Ajinex I hereto * 2. Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 29 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission C) OJ No L 164, 24. 6. 1985, p , 6 . O OJ No L 201 , 31 . 7 . 1990, p. 9 . O OJ No L 153 , 17 . 6 . 1991 , p . 1 . O OJ No L 199, 22. 7 . 1991 , p . 1 . O OJ No L 310, 21 . 11 . 1985 , p. 4 . ( ¢) OJ No L 358 , 8 . 12 . 1989, p . 28 . No L 207/2 Official Journal of the European Communities 29 . 7 . 91 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark / Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  393,1 393,1 531.0 .531,0 393.1 393,1 373,4 373,4 373.4 358.5 358.5 393,1 393,1 373,4 373,4 476.6 449,1 550,3 176,9 380,9 365.7 380,9 380,9 677,3 514.7 501,9 570,0 570,0 400,9 380,9 522.8 380.9 380,9 400,9 380,9 380,9 365,7 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 0.0 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 11-1 11-1 11-2 11-1 11-1 7285 7286 7287 7285 7286 29 . 7 . 91 Official Journal of the European Communities No L 207/3 Positive Negative Denmark Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy France DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00  1 000 kg  400,9 380,9 380,9 380,9 522.8 365.7 645.3 400.9 380,9 432.4 380,9 380,9 380,9 522.8 597.5 380.9 365,7 . 645,3 501,9 365,7 365.7 400,9 400,9 400,9 400,9 380,9 380,9 380,9 . 400,9 380,9 380,9 380,9 400,9 380,9 380,9 380,9 294.8 117.9 699.7 522.8 664,7 496.7 578.8 664,3 664,3 11-1 11-1 11-1 11-1 11-6 11-6 11-3 11-3 11-3 11-3 11-1 11-1 11-4 11-4 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 7295 1 No L 207/4 Official Journal of the European Communities 29 . 7. 91 Positive Negauve Denmark France Greece Ireland Additional code Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy CN code Table DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg - 593,6 593,6 593,6 593,6 593,6 593,6 593,6 593,6 904,1 774,4 593,6 593,6 593.6 809.7 566,0 593,6 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 11-4 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 C) o C) 0 2\ 2\ 2\ 2\ 2\ 2\ 2\ 2\ 2\ 2\ 2\ 2\ 2\ 2\ 2\ 2\ 2\ 162,3 336,3 162,3 336,3 162,3 347,9 162,3 347,9 786,2 47,2 498,2 996,5 77,9 155,7 826,0 1 652,0 47,2 545,4 1 043,7 47,2 125.1 202,9 47,2 873.2 29 . 7 . 91 Official Journal of the European Communities No L 207/5 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl II I I 1 - 1 000 kg - 2309 10 13 23-8 7631 o 1 699,2 2309 10 31 23-3 7624 ll -.i 23-3 7691 ll 149,4 2309 10 33 23-9 7541 o  23-9 7542 0 498,2 23-9 7543 o 996,5 23-9 7544 o  23-9 7545 (2) 77,9 \ 23-9 7546 o 155,7 23-9 7547 0  23-9 7548 o 826,0 I 23-9 7549 o 1 652,0 23-9 7645 0 149,4 23-9 7646 o 647,6 23-9 7647 (') 1 145,9 23-9 7648 (') l 149,4 23-9 7649 o l 227,3 23-9 7650 0 305,1 23-9 7651 0 149,4 23-9 7652 0 975,4 23-9 7653 0 1 801,4 2309 10 51 23-4 7624 Il  23-4 7692 ll l 294,8 2309 10 53 23-10 7541 (2)  23-10 7542 o 498,2 23-10 7543 0 \ 996,5 23-10 7544 0  23-10 7545 o l 77,9 23-10 7546 o 155,7 23-10 7547 (')  23-10 7548 0 826,0 23-10 7549 0 1 652,0 23-10 7654 o 294,8 23-10 7655 o 793,0 23-10 7656 (2) l \ 1 291,3 \ 23-10 7657 &lt;2) \ 294,8 23-10 7658 (2) 372,7 23-10 7659 (2) 450,5 23-10 7660 0 294,8 23-10 7661 (2) l 1 120,8 23-10 7662 0 1 946,8 2309 90 31 23-5 7624 \ \ 23-5 7693 l 47,2 2309 90 33 23-11 7541 (2)  23-11 7542 (2) 498,2 No L 207/6 Official Journal of the European Communities 29. 7 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I ||I II I - 1 000 kg ­ 2309 90 33 23-11 7543 0 \ 996,5 23-11 7544 0  23-11 7545 0 77,9 23-11 7546 0 155,7 23-11 7547 0  23-11 7548 o 826,0 23-11 7549 o 1 652,0 23-11 7663 0 \ 47,2 23-11 7664 o 545,4 23-11 7665 0 1 043,7 23-11 7666 O 47,2 23-11 7667 0 125,1 , 23-11 7668 0 I 202,9 23-11 7669 0 47,2 23-11 7670 (2) 873,2 23-11 7671 (2) 1 699,2 2309 90 41 23-6 7624 l  23-6 7694 \ 149,4 2309 90 43 23-12 7541 o I  23-12 7542 0 \ 498,2 l 23-12 7543 0 996,5 23-12 7544 (2) \ *  23-12 7545 0 77,9 23-12 7546 0 155,7 23-12 7547 0  23-12 7548 0 826,0 23-12 7549 (2) 1 652,0 23-12 7672 0 149,4 23-12 7673 O 647,6 23-12 7674 C) 1 145,9 23-12 7675 0 149,4 23-12 7676 0 227,3 23-12 7677 0 305,1 23-12 7678 (2) 149,4 23-12 7679 C) 975,4 23-12 7680 0 1 801,4 2309 90 51 23-7 7624 \  23-7 7695 l 294,8 2309 90 53 23-13 7541 (')  23-13 7542 0 498,2 23-13 7543 (2) 996,5 23-13 7544 o  I 23-13 7545 (2) 77,9 23-13 7546 (2) 155,7 23-13 7547 (2)  29 . 7 . 91 Official Journal of the European Communities No L 207/7 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ IrlF1 £ 2309 90 53  1000 kg  826,0 1 652,0 294,8 793,0 1 291,3 294,8 372.7 450,5 294.8 1 120,8 1 946,8 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 (') When completing th6 customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules, 5  added casein and/or caseinate. \ No L 207/8 Official Journal of the European Communities 29 . 7 . 91 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I li II  10 D kg live weight'ht  0102 90 10 IIII o 364,1 0102 90 31 II o 364,1 0102 90 33 IIIl o 364,1 0102 90 35 Il O 364,1 0102 90 37 IlII 364,1 \ Ill \  10 0 kg net weightht  0201 10 10 l .\ II 691,8 0201 10 90 IIII 691,8 0201 20 21 Il l 691,8 0201 20 29 III \ 691,8 0201 20 31 II \ 553,5 0201 20 39 III \ 553,5 0201 20 51 III \ 830,2 0201 20 59 \\ 830,2 0201 20 90 IIII I 553,5 0201 30 00 Il ' I. 946,7 0202 10 00 Il 615,4 0202 20 10 IlIl O 615,4 0202 20 30 02-1 7014 I 98,5 02-1 7018 \ 98,5 02-1 7019 o . 492,3 0202 20 50 02-1 7014 153,8 02-1 7018 l 153,8 02-1 7019 o 769,2 0202 20 90 III O 492,3 0202 30 10 I 0 769,2 0202 30 50 \ OO 769,2 0202 30 90 02-2 7034 \ 153,8 02-2 7038 0 769,2 0206 10 95 II \ 946,7 0206 29 91 \ l 769,2 0210 20 10 \ I \ 553,5 0210 20 90 I l 790,1 0210 90 41 l 790,1 0210 90 90 I 790,1 1602 50 10 16-4 7330 l 790,1 16-4 7331 \ 473,4 16-4 7332 316,8 1602 90 61 16-4 7332 \ 316,8 29. 7. 91 Official Journal of the European Communities No L 207/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 207/ 10 Official Journal of the European Communities 29 . 7. 91 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl || I I  100 kg  0401 04-1 7058 Il a + e 0402 10 11 ||\\li \ 413,0 0402 10 19 04-3 7059 II 257,3 04-3 7074  l 04-3 7079 li 413,0 04-3 7222 Il  0402 10 91 04-4 7089 Il d+f 0402 10 99 04-4 7089 d+f 0402 21 11 04-2 7744 Il \ a+ c 0402 21 17 04-6 7098 Il 257,3 04-6 7099 II  04-6 7114 \ \ a + c 04-6 7224  0402 21 19 04-2 7744 II \ a+ c 0402 21 91 04-2 7744 Il a+c 0402 21 99 04-2 7744 II \  a + c 0402 29 04-2 7744 a + c+f 0402 91 04-2 7744 a + c 0402 99 04-2 7744 a+c+f 0403 10 02 04-2 7744 II \ a+ c 0403 10 04 04-2 7744 a + c 0403 10 06 04-2 7744 a + c 0403 10 12 04-2 7744 a+c+f 0403 10 14 04-2 7744 \ a+c+f 0403 10 16 04-2 7744 \ a+c+f 0403 10 22 04-2 7744 a + c 0403 10 24 04-2 7744 II a+ c 0403 10 26 04-2 7744 II \ a+ c \ 0403 10 32 04-2 7744 \ \ a+c+f 0403 10 34 04-2 7744 l a+c+f 0403 10 36 04-2 7744 \ a+c+f 0403 90 11 04-5 7093 \ 257,3 04-5 7094 \  04-5 . 7097 \ 413,0 04-5 7223 \  0403 90 13 04-6 7098 l \ 257,3 04-6 7099 \  04-6 7114 \ a+c - 04-6 7224 \ I I  29 . 7 . 91 Official Journal of the European Communities No L 207/ 11 Positive Negative Spain Portugal Ireland CN code Table Additionalcode Notes Germany Nether ­ lands United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece DrDM F1 Pta Esc £ In  100 kg  a + c d + f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a+c+f a + c a+c a+c a+c a+c a+c a+c+f a+c+f a+c+f a+c+f a+c+f a+c+f 0403.90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 . 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04*7 04-7 04-7 04-7 04-7 04-7 04*7 04-7 04-7 04-8 04-8 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 . 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227 303.8 311.4 326,3 334.5 373,5 382.9 684.1 701.2 b x coef b x coef b x coef' b b x coef 513,5 No L 207/ 12 Official Journal of the European Communities 29. 7 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I || I I I I  100 kg  0406 10 10 04-8 7228 586,3 04-8 7229 Il 353,0 04-8 7230 459,4 04-8 7231 160,5 l 04-8 7232 Il 233,4 0406 10 90 04-8 7226 Il  04-8 7228 586,3 04-8 7230 II 459,4 04-8 7232 Il 233,4 0406 20 10 \ I Il  0406 20 90 04-9 7233 Il 586,3 04-9 7234 795,0 0406 30 10 04-10 7235 Il  04-10 7236 Il 210,8 04-10 7237 II 309,3 04-10 7238 \ ¢450,0 04-10 7239 II 533,6 0406 30 31 04-10 7235 Il  04-10 7236 210,8 04-10 7237 309,3 04-10 7238 I 450,0 0406 30 39 04-10 7235 ,  04-10 7238 450,0 04-10 7239 533,6 0406 30 90 l I 533,6 0406 40 00 04-11 7240 I  04 » 11 7241 555,0 0406 90 11 04-12 7242 459,4 04-12 7243 II  04-12 7244 l - 513,5 04-12 7245 586,3 04-12 7246 II 353,0 04-12 7247 I 459,4 0406 90 13 04-13 7248 l I  04-13 7250 \ 686,2 0406 90 15 04-13 7248 II  04-13 7250 \ 686,2 0406 90 17 04-13 7248 l  04-13 7249 I 459,4 04-13 7250 I 686,2 0406 90 19 I I \  0406 90 21 04-14 7251 I  04-14 7252 l 628,8 0406 90 23 04-15 7254 I  04-15 7255 \ 513,5 No L 207/ 1329. 7 . 91 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ \  100 kg  0406 90 23 04-15 7256 I 586,3 04-15 7257 I 353,0 \ 04-15 7258 l 459,4 0406 90 25 04-15 7254 \  04-15 7255 l 513,5 04-15 7256 I 586,3 l 04-15 7257 I 353,0 04-15 7258 \ 459,4 0406 90 27 04-15 7254 \  04-15 7255 I 513,5 04-15 7256 \ 586,3 04-15 7257 \ 353,0 04-15 7258 l 459,4 0406 90 29 04-15 7253 \  04-15 7254 \  04-15 7255 513,5 04-15 7256 l 586,3 04-15 7257 \ 353,0 04-15 7258 II 459,4 0406 90 31 04-15 7253 \  04-15 7254 \  04-15 7255 513,5 04-15 7256 I 586,3 04-15 7257 \ 353,0 04-15 7258 II 459,4 0406 90 33 04-15 7253  04-15 7254 II  04-15 7255 513,5 04-15 7256 Il 586,3 l 04-15 7257 Il 353,0 04-15 7258 459,4 0406 90 35 04-16 7259  04-16 7274 Il 513,5 04-16 7277 Il 586,3 04-16 7278 Il 353,0 04-16 7279 Il 459,4 0406 90 37 04-16 7259 Il  04-16 7274 Il 513,5 04-16 7277 Il 586,3 04-16 7278 Il 353,0 04-16 7279 II\ 459,4 0406 90 39 04-15 7254 II  04-15 7255 Il 513,5 04-15 7256 Il 586,3 04-15 7257 353,0 No L 207/ 14 Official Journal of the European Communities 29 . 7. 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl li  100 kg  0406 90 39 04-15 7258 li 459,4 0406 90 50 04-15 7253 II  04-15 7254 II  04-15 7255 II 513,5 04-15 7256 586,3 04-15 7257 Il 353,0 04-15 7258 II 459,4 0406 90 61 II II  0406 90 63 IlIlII  0406 90 69 Il||Il 795,0 0406 90 71 04-8 7226 li  04-8 7227 \ 513,5 04-8 7228 586,3 04-8 7229 Il 353,0 04-8 7230 459,4 0406 90 73 04-16 7259 II  04-16 7274 \ 513,5 04-16 7277 \ 586,3 04-16 7278 \ 353,0 04-16 7279 I 459,4 0406 90 75 04-16 7259 \  04-16 7274 I 513,5 04-16 7277 l 586,3 04-16 7278 \ I 353,0 04-16 7279 l 459,4 . 0406 90 77 04-16 7259 l  04-16 7274 I 513,5 04-16 7277 l 586,3 04-16 7278 l 353,0 04-16 7279 I 459,4 0406 90 79 04-16 7259 I  04-16 7274 \ 513,5 04-16 7277 l 586,3 04-16 7278 l 353,0 04-16 7279 l 459,4 0406 90 81 04-16 7259  04-16 7274 513,5 04-16 7277 586,3 04-16 7278 353,0 04-16 7279 459,4 0406 90 83  0406 90 85 04-16 7259  04-16 7274 513,5 04-16 7277 586,3 04-16 7278 353,0 No L 207/ 1529. 7 . 91 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I \ II I  100 kg  0406 90 85 04-16 7279 IIIl 459,4 0406 90 89 04-15 7253  04-15 7254 \ Il  04-15 7255 \ 513,5 04-15 7256 Il 586,3 04-15 7257 IIIl 353,0 04-15 7258 459,4 0406 90 91 04-8 7226  \ 04-8 7231 II 160,5 04-8 7232 Il 233,4 0406 90 93 04-8 7226 IIIl  04-8 7231 IIIl 160,5 04-8 7232 Il 233,4 0406 90 97 04-8 7226 I  04-8 7228 \ 586,3 04-8 7230 \ Il 459,4 04-8 7232 Il 233,4 0406 90 99 04-8 7226 Il  04-8 7228 Il \ 586,3 \ 04-8 7230 IIIl 459,4 04-8 7232 II 233,4 2309 10 15 23-14 7553 \ Il 49,8 23-14 7554 IlIl 99,6 I 23-14 7555 149,5 23-14 7556 Il 186,8 23-14 7557 II 209,3 23-14 7558 Il 224,2 23-14 7559 Il 7,8 23-14 7569 Il 15,6 23-14 7573 IlIl 23,4 23-14 7574 II 29,2 23-14 7577 IlIl 32,7 23-14 7578 35,0 23-14 7579 Il 82,6 23-14 7580 165,2 23-14 7581 Il 247,8 23-14 7582 IlIl 309,7 23-14 7583 IlIl 346,9 I 23-14 7584 IlIl 371,7 23-14 7885 IIIl  2309 10 19 23-14 7553 IlIl 49,8 23-14 7554 IIIl 99,6 23-14 7555 IlIl 149,5 23-14 7556 Il 186,8 23-14 7557 II 209,3 No L 207/ 16 Official Journal of the European Communities 29 . 7 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I i I I  100 kg  2309 10 19 23-14 7558 II l 224,2 23-14 7559 \\I 7,8 23-14 7569 II 15,6 23-14 7573 II 23,4 23-14 7574 II 29,2 23-14 7577 Il 32,7 23-14 7578 II \ 35,0 23-14 7579 II 82,6 23-14 7580 165,2 23-14 7581 Il 247,8 23-14 7582 fl 309,7 23-14 7583 II 346,9 23-14 7584 II 371,7 23-14 7885 Il  2309 10 39 23-14 7553 Il 49,8 23-14 7554 Il \ 99,6 l 23-14 7555 \ 149,5 23-14 7556 186,8 23-14 7557 II \ 209,3 23-14 7558 II 224,2 23-14 7559 \ 7,8 23-14 7569 15,6 23-14 7573 23,4 23-14 7574 \ \ 29,2 23-14 7577 I 32,7 23-14 7578 \ 35,0 23-14 7579 \ 82,6 23-14 7580 \ 165,2 23-14 7581 l 247,8 23-14 7582 \ 309,7 23-14 7583 \ 346,9 23-14 7584 \ 371,7 23-14 7885  2309 10 59 23-14 7553 49,8 23-14 7554 99,6 23-14 7555 149,5 23-14 7556 186,8 23-14 7557 209,3 23-14 7558 224,2 23-14 7559 7,8 23-14 7569 15,6 23-14 7573 23,4 23-14 7574 29,2 23-14 7577 32,7 23-14 7578 35,0 No L 207/ 1729. 7 . 91 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark . Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ I  100 kg  2309 10 59 23-14 7579 \ \ 82,6 23-14 7580 \ \ 165,2 \ I 23-14 7581 \ 247,8 23-14 7582 \ 309,7 .I 23-14 7583 I \ 346,9 23-14 7584 l \ 371,7 23-14 7885 I  2309 10 70 23-14 7553 \ 49,8 23-14 7554 \ Il 99,6 .I 23-14 7555 \ Il 149,5 23-14 7556 I 186,8 l 23-14 7557 \ Il 209,3 23-14 7558 \ Il 224,2 23-14 7559 7,8 1 23-14 7569 IIIl 15,6 \ 23-14 7573 IIIl 23,4 23-14 7574 IIIl 29,2 \ 23-14 7577 Il 32,7 23-14 7578 II 35,0 23-14 7579 li 82,6 23-14 7580 II 165,2 23-14 7581 247,8 .I 23-14 7582 IlIl 309,7 23-14 7583 IlIl 346,9 23-14 7584 Il 371,7 . 23-14 7885 IlIl  2309 90 35 23-14 7553 49,8 23-14 7554 IlIl 99,6 23-14 7555 li 149,5 23-14 7556 ¢ Il 186,8 I 23-14 7557 II 209,3 23-14 7558 224,2 23-14 7559 Il 7,8 23-14 7569 IIIl 15,6 23-14 7573 IIIl 23,4 \ 23-14 7574 Il 29,2 23-14 7577 32,7 23-14 7578 liIl 35,0 23-14 7579 Il 82,6 23-14 7580 Il 165,2 23-14 7581 II 247,8 23-14 7582 II 309,7 23-14 7583 346,9 23-14 7584 \\ 371,7 23-14 7885 II  No L 207/ 18 Official Journal of the European Communities 29 . 7 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ ' lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  2309 90 39 23-14 7553 49,8 23-14 7554 99,6 23-14 7555 149,5 23-14 7556 186,8 23-14 7557 || 209,3 23-14 7558 ll 224,2 23-14 7559 II 7,8 23-14 7569 li 15,6 23-14 7573 || 23,4 23-14 7574 ll 29,2 23-14 7577 II 32,7 ¢ 23-14 7578 Il 35,0 23-14 7579 Il 82,6 23-14 7580 II 165,2 23-14 7581 I 247,8 23-14 7582 I 309,7 23-14 7583 \ 346,9 23-14 7584 l 371,7 23-14 7885 l  2309 90 49 23-14 7553 l 49,8 23-14 7554 l 99,6 23-14 7555 \ 149,5 23-14 7556 \ 186,8 23-14 7557 \ 209,3 23-14 7558 l 224,2 23-14 7559 \ 7,8 23-14 7569 15,6 23-14 7573 \ 23,4 23-14 7574 29,2 23-14 7577 32,7 23-14 7578 35,0 23-14 7579 82,6 23-14 7580 165,2 23-14 7581 \ 247,8 23-14 7582 \ 309,7 23-14 7583 346,9 23-14 7584 ° 371,7 23-14 7885  2309 90 59 23-14 7553 49,8 23-14 7554 99,6 23-14 7555 149,5 23-14 7556 186,8 23-14 7557 209,3 23-14 7558 224,2 23-14 7559 7,8 29 . 7 . 91 Official Journal of the European Communities No L 207/19 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Or £ Irl 100 kg  2309 90 59 2309 90 70 15.6 23,4 29,2 32.7 35,0 82,6 165.2 247.8 309,7 346.9 371.7 49.8 99,6 149,5 186.8 209.3 224,2 7,8 15.6 23,4. 29,2 32.7 35,0 82,6 165,2 247.8 309,7 346.9 371,7 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885  °/o milk fat/100 kg product  a b 7,6 8,4  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 3,5 % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - d 4,1 No L 207/20 Official Journal of the European Communities 29 . 7. 91 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0.3e  °/o sucrose/ 100 kg product  1,4f Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 29 . 7 . 91 Official Journal of the European Communities No L 207/21 PART 6 SECTOR WINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem- . bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 2204 21 25 22-5 7431 o I 942,2 22-5 7432 0 942,2 22-5 7434 o 40,6 22-5 7587 0 942,2 22-5 7588^ C) 40,6 2204 21 29 22-6 7438 0 660,1 22-6 7439 o 660,1 22-6 7441 C) 40,6 22-6 7589 0 660,1 22-6 7590 C) 40,6 2204 21 35 22-8 7449 o 942,2 22-8 7451 o 40,6 22-8 7591 o 942,2 22-8 7592 o 40,6 2204 21 39 22-9 7455 o 660,1 22-9 7457 o 40,6 22-9 7593 o 660,1 22-9 7594 o 40,6 2204 29 10 22-3 7426 0) 40,6 2204 29 25 22-11 7478 0 942,2 22-11 7479 0 942,2 22-11 7480 o 942,2 22-11 7481 0 942,2 , 22-11 7483 0 40,6 22-11 7595 o 942,2 22-11 7596 C) 40,6 2204 29 29 22-12 7487 0 660,1 \ 22-12 7488 0 I 660,1 I 22-12 7490 (') 40,6 22-12 7597 (2) 660,1 22-12 7598 0 40,6 2204 29 35 22-14 7498 ' (!) 942,2 22-14 7499 C) 942,2 22-14 7518 0 40,6 22-14 7599 0 942,2 No L 207/22. Official Journal of the European Communities 29 . 7 . 91 Positive Negative . CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland l DM Fi Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 29 35 22-14 7614 C) l l 40,6 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 . 7618 7619 0 o O 0 660,1 40,6 660,1 40,6 (') % vol/hl n hi 29 . 7 . 91 Official Journal of the European Communities No L 207/23 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlPta  100 kg  116,6 116,6 116,6 116,6 116,6 116,6 116,6 116,6 140,0 140,0 140,0 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 0 O O  100 kg of dry matter  1 140,0 140,0 140,0  % sucrose content and 100 kg net - 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-8 17-8 17-8 17-10 17-10 17-10 17-8 17-11 17-11 17-11 17-12 17-10 17-10 17-10 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7341 7341 7341 7345 7346 7347 7341 7349 7350 7351 7353 . 7345 7346 7347 ! 7419 7423 7424 7425 1,400 1,400 1,400  100 kg of dry matter  1702 90 30 140,0  % sucrose content and 100 kg net - 1702 90 60 1702 90 71 1702 90 90 j j' &gt; 3 3 3 3 1,400 1,400 1,400 1,400 1,400 1,400 1,400  100 kg of dry matter  140,02106 90 30 2106 90 59  % sucrose content and 100 kg net - o O o 1,400 1,400 1,400 No L 207/24 Official Journal of the European Communities 29. 7. 91 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 29. 7 . 91 Official Journal of the European Communities No L 207/25 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Additional code NotesCN code Table Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 151790 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 * » * * * » 7632 ' « ¢ 7632 * » * * * * * * ¢ 7832 * 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 No L 207/26 Official Journal of the European Communities 29. 7 . 91 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece DrDM F1 Pta Esc £ £ Ir  100 kg  1806 90 19 1806 90 3.1 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 " 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 * » * » 7632 * » * v * ¢ * * * » * * » 7633 7634 * * * * » » * 6585 7585 6586 7586 4 * 7001 7002 7003 7004 Official Journal of the European Communities No L 207/2729. 7 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF . Greece Dr Ireland £ Irl 1 \  100 kg  2106 90 99 21-1 7635 \  21-1 7636 \  21-1 7637 \  21-1 7642 \  2905 44 11 I \ \  2905 44 19 I I  2905 44 91 \ I  2905 44 99 \ I  3505 10 10 l I  3505 10 90 \ \  3823 60 11 I \ \  3823 60 19 \ \ \  * 3823 60 91 I I  3823 60 99 III   II 7001 Il   l 7002 \   I 7003 \   7004 \   7005   II 7006 Il   7007   7008   I 7009 li   II 7010   II 7011 II   7012 II   \ 7013 Il   II 7015 II   \ 7016 li   II 7017 II   \ 7020 II   \ 7021 \\   II 7022 II   II 7023 II   Il 7024   II 7025   Il 7026   II 7027 Il   Il 7028 II   II 7029   7030 li   II 7031 I   I 7032   7033 II   li 7035 II  No L 207/28 Official Journal of the European Communities 29 . 7. 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl ||IIII I I  100 kg   7036   II 7037   II 7040 II   \ 7041   li 7042 \  ,  II 7043   II 7044 II   II 7045 Il  '  7046   7047   7048 II   I 7049   \ 7050   \ 7051 II   7052   l 7053 \   \ 7055 \    7056   \ 7057   \ 7060   \ 7061 \   \ 7062 \   \ 7063 \   I 7064   \ 7065 \   \ 7066 l   I 7067 \   I 7068 l   \ 7069 \   7070 \ \   \ 7071 \   \ 7072 \   7073 \   7075 \   \ 7076 l   7077 \   \ 7080 \   I 7081 l   \ 7082 \   \ 7083 l   \ 7084 \   \ 7085 I   I 7086 l   7087   7088  No L 207/2929 . 7 . 91 Official Journal of the European Communities \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem-  bourg Denmark Italy France Greece Ireland J DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \  100 kg    \ 7090 \ l   II - 7091 \   || 7092 \   \ 7095 \   I 7096   7100 o   \ 7101 (l)   Il 7102 C)   Il 7103 o .   7104 (') \   II 7105 C)   II 7106 o   7107 o   I 7108 C)   7109 0   7110 C)   I 7111 0   || 7112 o   7113 o   II 7115 (l)   7116 C)   7117 C)   7120 o   Il 7121 C) \   7122 0   II 7123 C)   7124 C) \ l   Il 7125 o   II 7126 o   II 7127 C)   Il 7128 (l)   II 7129 0   7130 C)   li 7131 0   II 7132 0   7133 7135 o 0  7136 C)   7137 C)   || 7140 C)   li 7141 o   li 7142 C)   || 7143 C) \ \   li 7144 (')   7145 C)  No L 207/30 Official Journal of the European Communities 29 . 7. 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl li\\ I I I  100 kg   Il 7146 C) l   II 7147 o   7148 C)   li 7149 - 0)   7150 C)   li 7151 0   7152 0   7153 0 \   7155 o   7156 C)   \ 7157 \   7160 o   7161 0)   I 7162 0   7163 0   II 7164 o   7165 o   7166 C)   \ 7167 o ¢   \ 7168 o   l 7169 o   I 7170 o   \ 7171 o   7172 0   I 7173 C)   \ 7175 C) ¢   7176 C&gt; \   7177 o l   7180 0   I 7181 o   \ 7182 C)   \ 7183 0   7185 C) .   7186 0   I 7187 0)   \ 7188 0   l 7190 o   7191 0   \ 7192 C)   ' 7195 C)   7196 C)   7200 C)   7201 0   7202 C) l   7203 C)  No L 207/3129. 7. 91 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl \  100 kg   7204 C)   \ 7205 0   7206 o I   I 7207 o ¢   7208 0   , 7209 C)   7210 C&gt;   \ 7211 0)   I 7212 0   \ 7213 o I   \ 7215 o   \ 7216 (')   7217 O   7220 0  l  I 7221 0   \ 7260 C)   \ 7261 o I   \ 7262 o   7263 o&gt;   \ 7264 0   I 7265 C)   I 7266 C)   \ 7267 C&gt;   7268 C)   Il 7269 0   Il 7270 0   7271 o   li 7272 C)   II 7273 (l)   II 7275 C)   II 7276   7300 C)   li 7301 0   Il 7302 n   7303 o   II 7304 (l)   II 7305 (l)   Il 7306 o   II 7307 C)   II 7308 C)   II 7309 C)  II 7310 n   II 7311 o   II 7312 o   7313 C)  No L 207/32 Official Journal of the European Communities 29 . 7. 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Ft Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl I Il||II I I  100 kg   7315 o   Il 7316 (')  .  Il 7317 o   7320 o   Il 7321 0 c   Il 7360 c&gt;   7361 o  i II 7362 o   Il 7363 c&gt;   Il 7364 o   7365 C)   Il 7366 C)   Il 7367 (')  II 7368 O   7369 0   II 7370 (')   \\ 7371 o   II 7372 0)   7373 O   Il 7375 0   \ 7376 (')   7378 o   \ 7400 (') .   7401 o   I 7402 C)   7403 (')   II 7404   II 7405 0   II 7406 0 I   l 7407 O   \\ 7408 C)   II 7409 C)   II 7410 0   \ 7411 C)   \ 7412 0   7413 0   \ 7415 0   \ 7416 (')   I 7417 (')   \ 7420 C)   7421 0  '  I 7460 0   I 7461 C)   7462 C)   7463 C)  29 . 7 . 91 Official Journal of the European Communities No L 207/33 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl I I I I  100 kg   I 7464 o  l  I 7465 o   I 7466 0   I 7467 0   I 7468 o I   I 7470 o   \ 7471 0   I 7472 o   7475 o I   \ 7476 o   7500   7501 o   \ 7502 O  \  7503 0   I 7504 o   \ 7505 C)   I 7506 C)   l 7507 0   \ 7508 o   \ 7509 C)   I 7510 0 I   I 7511 o   \ 7512 o   \ 7513 0   7515 o   || 7516 0   || 7517 0   Il 7520 n   Il 7521 o   II 7560 o ¢   II 7561 (i)   Il 7562 o   Il 7563 0)   Il 7564 e&gt;   Il 7565 0   7566 C)   7567 C)   \ 7568 o   7570 0   7571 0   7572 ( l)   Il 7575 o   7576 C)   7600 0   " II 7601 o  No L 207/34 Official Journal of the European Communities 29 . 7 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ . lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ ||IIII I I  100 kg   II 7602 0)   \\ 7603 0   II 7604 (')   7605 0 l   II 7606 o   II 7607 o   7608 0   l 7609 0   I 7610 0   || 7611 (')   7612 0   II 7613 0   7615 o   \ 7616 (l) \   II 7620 o \   I 7700 o   \ 7701 C)   \ 7702 o   7703 0   II 7705 C)   l 7706 C)   7707 o   7708 O   \ 7710 o   7711 o \   \ 77 12 0 \   \ 7715 C)   \ 7716 o \   I 7720 0)   \ 7721 o \   7722 /1\   l 7723 o   \ 7725 C)   I 7726 C)   l 7727 C) ' \   7728 0   \ 7730 0   l 7731 o   I 7732 O   I 7735 0)   \ 7736 0   7740 0   \ 7741 C)   \ 7742 0   \ 7745 0  ' 29. 7 . 91 Official Journal of the European Communities No L 207/35 w CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl I II||II I  100 kg I  Il 7746 C)  ¢  II 7747 0   7750 o \   II 7751 C) \   7758   7759 II   7760 0   7761 C)  \  7762 C)   \ 7765 C)   Il 7766 0   \\ 7768   Il 7769 \   II 7770 0   II 7771 0   7778 \   ¢ \ 7779 II\   || 7780 o   . I 7781 o 768,6  II 7785 C) \   \ 7786 C) 784,2  I 7788   l 7789 \ I   \ 7798 0   \ 7799 o   7800 773,1  II 7801 803,3  Il 7802 829,8  Il 7805 788,7  II 7806 818,9  II 7807 845,4  II 7808 o   II 7809 0   1 7810 II 806,3  \ 7811 l 836,5  I 7818 0 \   7819 C)   7820 C) 792,0 l  \ 7821 o 822,2  \ 7822 C) 848,7  I 7825 o 807,6  \ 7826 C) I 837,8  I 7827 C) 864,3 \  ¢ l 7828 o   \ 7829 0  No L '207/36 Official Journal of the European Communities 29 . 7. 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain ' Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl |||| I I I  100 kg I  II 7830 C) 825,2  II 7831 C) 855,4  \\ 7838 o \ \   Il 7840   II 7841 e&gt;   7842 0   7843 0   7844 0) \   7845 0)   7846 0   \ 7847 o \   7848 o \   II 7849 0) \   7850' o   \ 7851 0   ¢ II 7852 C)   7853 C)   7855 0   I 7856 o ,   Il 7857 o \   l 7858 0   \ 7859 0 \   I 7860 o  \  7861 C) I l \   I 7862' C) \   I 7863 C)   l 7864 o   1 7865 C) \  \  I 7866 o \   I 7867 (') \ l   7868 C) l   II 7869 (')   7870 (')   I 7871 o \   I 7872 0   7873 0)   l 7875 O \   I 7876 (')   I 7877 C)   \ 7878 0 - \   I 7879 (')  I 7900 o l   7901 C)  \  \ 7902 0 ,   7903 o  I 29. 7 . 91 Official Journal of the European Communities No L 207/37 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I I  100 kg   7904 (')   I 7905 0   I 7906 0   I 7907 o   II 7908 C) \ ¢   I 7909 o   7910 0   7911 C)   7912 (')   7913 C)   \ 7915 0   7916 0   7917 0   7918 0)   Il 7919 0   7940 o   7941 C)   7942 0   7943 0   7944 (')   7945 0)   Il 7946 0   li 7947 C)   7948 (')   7949 (')   II 7950 C)   II 7951 c&gt;   7952 o   7953 C)   II 7955 C)   7956 C)   II 7957 C)   7958 (')   7959 0   7960 0   II 7961 0)   II 7962 o   7963 0)   II 7964 (') \   II 7965 0   II 7966 0)   7967 o   7968 c&gt; \   II 7969 o   Il 7970 0)  No L 207/38 Official Journal of the European Communities 29 . 7. 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ ||  100 kg   I 7971 0   Il 7972 C1)   II 7973 o I   \ 7975 C)   7976 0   7977 0   II 7978 O   || 7979 0   I 7980 c&gt;   7981 0   7982 0   I 7983 o   Il 7984 0   \ 7985 0   II 7986 C)   || 7987 0 __  II 7988 0   \ 7990 o  '  \ 7991 C)   II 7992 (')   I 7995 C)   7996 C)  Amounts to be deducted -l 51xx \ 9,7  Il 52xx II 20,6  Il 53xx 32,9  \\ 54xx 45,5  Il 55xx Il 64,8  II 56xx Il 94,0  ' 570x 145,9  57 lx 145,9  Il 572x II 204,3  \ 573x 204,3  \ 574x \ 262,6  II 5750 262,6  II 5751 262,6  II 5760 321,0  \ 5761 II 321,0  \ 5762 321,0  II 5765 321,0  II 5766 l 321,0  Il 5770 \ 321,0  5771 \ 321,0 29 . 7 . 91 Official Journals of the European Communities No L 207/39 CN code Table Additionalcode . Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland i £ Irl \ \ \  100 kg   \ 5780 \ 379,3  . l 5781 \ 379,3  l 5785 \ \ 379,3  I 5786 \ 379,3  \ 579x \ 9,7  I 5808 9,7  I 5809 ' 9,7  I 5818 9,7  I 5819 9,7  \ 582x I 9,7  l 5830 9,7  l 5831 9,7  \ 5838 I 20,6  I 584x \ 20,6  I 585x \ l 20,6  I 586x 32,9  \ 587x \ 32,9  \ 590x \ 45,5  I 591x 45,5  I 594x I. 64,8  I 595x 64,8  \ 596x II 94,0  \ 597x II 94,0  I 598x 145,9  \ 599x II 145,9 Amounts to be deducted 61xx \ 8&gt;4  I 62xx \ 17,8  I 63xx \ 28,6  I 64xx 39,5  I 65xx II 56,3  I 66xx 81,6  670x 126,6  l 671x \ 126,6  I 672x II 177,3  I 673x 177,3  674x 228,0  6750 II 228,0  6751 228,0  I 6760 Il 278,6  6761 278,6  \ 6762 II 278,6  6765 \ 278,6 No L 207/40 Official Journal of the European Communities 29 . 7 . 91 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom France Greece IrelandDenmark Dkr Italy Lit Belgium/ Luxem ­ bourg Bfrs/LfrsDM F1 Pta Esc FF Dr £ Irl £  100 kg  278,6 278,6 278,6 329,3 329,3 329,3 329,3 8,4 8,4 8,4 8,4 8,4 8,4 8,4 8,4 17,8 17,8 17,8 28,6 28,6 39,5 39.5 56,3 56,3 81.6 81,6 126,6 6766 6770 6771 6780 6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 126,6 29 . 7 . 91 Official Journal of the European Communities No L 207/41 {') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table*. The tables are reprinted (OJ No L 153, 17. 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine 1,010 1,010 1,010 1,010 1,067  0,973 0,973 0,977 0,977 0,988 0,988 0,988 0,988  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk '     1,010 1,010 1,010 0,973 0,977 0,973 0,988 0,988 0,988  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector __ __ __ __ 1,010 1,010 __ 0,977 0,988